


Exhibit 10(E)

 

TARGET CORPORATION

SPP I

(2009 Plan Statement)

 

Effective January 1, 2009

As Amended and Restated

 

1

--------------------------------------------------------------------------------


 

TARGET CORPORATION

SPP I

(2009 Plan Statement)

 

TABLE OF CONTENTS

 

SECTION 1 INTRODUCTION; DEFINITIONS

 

1

1.1 History

 

1

1.2 Definitions

 

1

1.2.1 Actuarial Equivalent

 

1

1.2.2 Affiliate

 

1

1.2.3 Beneficiary

 

1

1.2.4 Board

 

1

1.2.5 Change-in-Control

 

1

1.2.6 Code

 

2

1.2.7 Committee

 

2

1.2.8 Company

 

3

1.2.9 Officer

 

3

1.2.10 Officer EDCP

 

3

1.2.11 Participant

 

3

1.2.12 Participating Employer

 

3

1.2.13 Pension Plan

 

3

1.2.14 Plan

 

3

1.2.15 Plan Administrator

 

3

1.2.16 Plan Rules

 

3

1.2.17 Plan Statement

 

3

1.2.18 SPP IV

 

3

1.2.19 Termination of Employment

 

3

1.2.20 Trust

 

4

 

 

 

SECTION 2 PARTICIPATION

 

5

2.1 Eligibility

 

5

2.2 Termination of Participation

 

5

2.3 Rehire

 

5

2.4 Effect on Employment

 

5

 

 

 

SECTION 3 BENEFIT – TRADITIONAL FINAL AVERAGE PAY FORMULA

 

7

3.1 Amount of Pension

 

7

3.2 Rehire

 

7

 

 

 

SECTION 4 BENEFIT – PERSONAL PENSION ACCOUNT

 

8

4.1 Amount of Pension

 

8

4.2 Rehire

 

8

 

 

 

SECTION 5 VESTING

 

9

5.1 General Rule

 

9

5.2 Rehire

 

9

5.3 Transfers to Officer EDCP

 

9

 

--------------------------------------------------------------------------------


 

SECTION 6 TRANSFERS

 

10

6.1 Benefit Distributions

 

10

6.2 Transfers to Officer EDCP

 

10

 

 

 

SECTION 7 NATURE OF INTEREST

 

11

7.1 Unfunded Obligation

 

11

7.2 Spendthrift Provision

 

11

 

 

 

SECTION 8 ADOPTION, AMENDMENT AND TERMINATION

 

12

8.1 Adoption

 

12

8.2 Amendment

 

12

8.3 Termination

 

12

 

 

 

SECTION 9 CLAIM PROCEDURES

 

14

9.1 Claim Procedures

 

14

9.2 Rules and Regulations

 

16

9.3 Limitations and Exhaustion

 

16

 

 

 

SECTION 10 PLAN ADMINISTRATION

 

18

10.1 Plan Administration

 

18

10.2 Conflict of Interest

 

18

10.3 Membership and Authority

 

19

10.4 Service of Process

 

19

10.5 Choice of Law

 

19

10.6 Responsibility for Delegate

 

19

10.7 Expenses

 

19

10.8 Errors in Computations

 

19

10.9 Indemnification

 

19

10.10 Notice

 

20

 

 

 

SECTION 11 CONSTRUCTION

 

21

11.1 ERISA Status

 

21

11.2 IRC Status

 

21

11.3 Rules of Document Construction

 

21

11.4 References to Laws

 

21

11.5 Appendices

 

21

 

--------------------------------------------------------------------------------


 

SECTION 1
INTRODUCTION; DEFINITIONS

 

1.1                               History.  The Company originally established
this Plan (formerly known as the Target Corporation Supplemental Pension Plan I)
effective as of January 1, 1995.  The Plan is a non-qualified, unfunded plan
intended to replace certain pension benefits for a select group of management or
highly compensated employees who are officers.  The Plan provides retirement
benefits not provided under the Pension Plan as a result of the limitations
imposed by Code sections 401(a)(17) and 415.   The Plan is intended to be a “top
hat plan” as defined under the Employee Retirement Income Security Act of 1974,
as amended from time to time.   Since the effective date of this Plan, upon a
Participant becoming an Officer of the Company, the benefit due under the Target
Corporation SPP IV has been transferred to this Plan.  Effective April 30, 2002,
for Participants in this Plan who were members of the Company’s Corporate
Operating Committee, the Company transferred the present value of the vested
benefit due under this Plan to the Officer EDCP.  Effective July 31, 2002, this
transfer was extended to all Officers of the Company.  After such transfer, no
benefits were due or payable to the Participant from this Plan. Further, after
the transfer, the individuals would no longer participate in this Plan or be
eligible for further accruals under this Plan.  Effective January 1, 2005 (and
other effective dates as specifically provided), this Plan was operated in
compliance with Code section 409A.  This Plan Statement, which is intended to
comply with Code section 409A, is effective January 1, 2009.

 

1.2                               Definitions.  Terms used herein with initial
capital letters will have same meaning as those used in the Pension Plan except
as otherwise defined below or where the context clearly indicates to the
contrary.

 

1.2.1                    Actuarial Equivalent.  An “Actuarial Equivalent” will
be determined by using such factors and assumptions as the Company considers
appropriate in its sole and absolute discretion.

 

1.2.2                    Affiliate.  An “Affiliate” is the Company and all
persons, with whom the Company would be considered a single employer under Code
section 414(b) or 414(c).

 

1.2.3                    Beneficiary.  The “Beneficiary” is the “Beneficiary” as
defined under the Officer EDCP.

 

1.2.4                    Board “Board” is the Board of Directors of the Company,
or such committee of the Board of Directors to which the Board of Directors of
the Company has delegated the respective authority.

 

1.2.5                    Change-in-Control.

 

(a)                                 A “Change-in-Control” shall be deemed to
have occurred if:

 

(i)                                   50% or more of the directors of the
Company shall be persons other than persons

 

(A)                              for whose election proxies shall have been
solicited by the Board, or

 

1

--------------------------------------------------------------------------------


 

(B)                                who are then serving as directors appointed
by the Board to fill vacancies on the Board caused by death or resignation (but
not by removal) or to fill newly-created directorships, or

 

(ii)                                30% or more of the outstanding voting power
of the Voting Stock of the Company is acquired or beneficially owned (as defined
in Article IV of the Restated Articles of Incorporation, as amended, of the
Company) by any person (as defined in Article IV of the Restated Articles of
Incorporation, as amended, of the Company), other than an entity resulting from
a Business Combination in which clauses (x) and (y) of subparagraph (iii) apply,
or

 

(iii)                             the consummation of a merger or consolidation
of the Company with or into another entity, a statutory share exchange, a sale
or other disposition (in one transaction or a series of transactions) of all or
substantially all of the Company’s assets or a similar business combination
(each, a “Business Combination”), in each case unless, immediately following
such Business Combination, (x) all or substantially all of the beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the voting power of
the then outstanding shares of voting stock (or comparable voting equity
interests) of the surviving or acquiring entity resulting from such Business
Combination (including such beneficial ownership of an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of the Company’s Voting Stock immediately prior to
such Business Combination, and (y) no person (as defined in Article IV of the
Restated Articles of Incorporation, as amended, of the Company) beneficially
owns, directly or indirectly, 30% or more of the voting power of the outstanding
voting stock (or comparable equity interests) of the surviving or acquiring
entity (other than a direct or indirect parent entity of the surviving or
acquiring entity, that, after giving effect to the Business Combination,
beneficially owns, directly or indirectly, 100% of the outstanding voting stock
(or comparable equity interests) of the surviving or acquiring entity), or

 

(iv)                            approval by the shareholders of a definitive
agreement or plan to liquidate or dissolve the Company.

 

For purposes of this 1.2.5, “Voting Stock” has the same meaning as defined in
Article IV of the Restated Articles of Incorporation, as amended, of the
Company.

 

1.2.6                   Code. “Code” means the Internal Revenue Code of 1986, as
amended (including, when the context requires, all regulations, interpretations
and rulings issued thereunder).

 

1.2.7                   Committee. “Committee” means the administrative
committee appointed in accordance with Section 10.3.

 

2

--------------------------------------------------------------------------------


 

1.2.8                   Company. “Company” means Target Corporation, a Minnesota
corporation, or any successor thereto.

 

1.2.9                   Officer.  An “Officer” is a member of the executive
committee and any other Employee who is designated and categorized as an officer
of the Company by the Company’s Chief Executive Officer.

 

1.2.10            Officer EDCP.  “Officer EDCP” means the Target Corporation
Officer EDCP.

 

1.2.11            Participant.  A “Participant” is an Employee who becomes a
Participant in this Plan in accordance with the provisions of Section 2.  An
Employee who has become a Participant shall be considered to continue as a
Participant in this Plan until the date of the Participant’s death or, if
earlier, the date when the Participant is no longer eligible and upon which the
Participant no longer has a benefit due under this Plan (that is, a transfer of
the benefit has been made pursuant to Section 6, or the Participant’s benefit
under this Plan wears away, or the Participant’s benefit under this Plan has
been forfeited as hereinafter provided).

 

1.2.12            Participating Employer.  “Participating Employer” means the
Company and each other Affiliate that, with the consent of the Company, adopts
this Plan.   A Participating Employer shall cease to be a Participating Employer
on the date it ceases to be an Affiliate.

 

1.2.13            Pension Plan.  “Pension Plan” means the tax qualified defined
benefit pension plan, established for the benefit of employees eligible to
participate therein, and known as the Target Corporation Pension Plan, including
any predecessor plan(s) or successor plan.

 

1.2.14            Plan.  “Plan” means this Target Corporation SPP I (formerly
known as the Target Corporation Supplemental Pension Plan I).

 

1.2.15            Plan Administrator. “Plan Administrator” means the Company or,
if affirmatively designated by the Company, some other individual or committee.

 

1.2.16            Plan Rules.  “Plan Rules” are rules, policies, practices or
procedures adopted by the Plan Administrator or its delegate pursuant to
Section 10.1.5.

 

1.2.17            Plan Statement.  “Plan Statement” means this document entitled
“Target Corporation SPP I (2009 Plan Statement),” as adopted by the Company,
effective as of January 1, 2009, as the same may be amended from time to time.

 

1.2.18            SPP IV.  “SPP IV” means the Target Corporation SPP IV.

 

1.2.19            Termination of Employment.

 

(a)                               For purposes of determining entitlement to or
the amount of benefits under the Plan, “Termination of Employment” means a
severance of a Participant’s employment relationship with each Participating
Employer and all Affiliates, for any reason.

 

(b)                              For purposes of determining when a distribution
will be made under the Plan, a “Termination of Employment” will be deemed to
occur if, based on the relevant facts and circumstances to the Participant, the
Participating Employer, all

 

3

--------------------------------------------------------------------------------


 

Affiliates and Participant reasonably anticipate that the level of bona fide
future services to be performed by the Participant for the Participating
Employer and all Affiliates will permanently decrease to no more than 20% of the
average level of bona fide services performed over the immediately preceding
36-month period.

 

(c)                               A bona fide leave of absence that is six
months or less, or during which an individual retains a reemployment right, will
not cause a Termination of Employment.  In the case of a leave of absence
without a right of reemployment that exceeds the time periods described in this
paragraph, a Termination of Employment will be deemed to occur once the leave of
absence exceeds six months.

 

(d)                               Notwithstanding the foregoing, a Termination
of Employment shall not occur unless such termination also qualifies as a
“separation from service,” as defined under Code section 409A and related
guidance thereunder.

 

1.2.20            Trust.  “Trust” means the Target Corporation Deferred
Compensation Trust Agreement, dated January 1, 2009 by and between the Company
and State Street Bank and Trust Company, as it is amended from time to time, or
similar trust agreement.

 

4

--------------------------------------------------------------------------------

 

SECTION 2

PARTICIPATION

 

2.1                               Eligibility.

 

2.1.1                     General Requirements.  An Employee is eligible to
participate in this Plan on and after the date he or she:

 

(a)                                  is an active participant in the Pension
Plan; and

 

(b)                                 is an Officer.

 

2.1.2                     Applicable Benefit Formula.  A Participant’s benefit
under this Plan will be determined based on the applicable benefit formula under
the Pension Plan.

 

(a)                                  A Participant with a Pension Plan benefit
determined solely by the traditional final average pay formula will have his or
her benefit under this Plan determined pursuant to Section 3.

 

(b)                                 A Participant with a Pension Plan benefit
determined solely by the personal pension account formula will have his or her
benefit under this Plan determined pursuant to Section 4.

 

(c)                                  A Participant with a Pension Plan benefit
determined in part by the traditional final average pay formula and in part by
the personal pension account formula will have his or her benefit under this
Plan determined pursuant to Section 3 with respect to the period earning a
traditional final average pay benefit under the Pension Plan, and Section 4 with
respect to the period earning a personal pension account benefit under the
Pension Plan.

 

2.2                               Termination of Participation.  Except as
otherwise specifically provided in this Plan or by the Committee, an Employee
who ceases to satisfy the requirements of Section 2.1.1 or whose benefit is
transferred to the Officer EDCP pursuant to Section 6.2 is not eligible to
continue to participate in this Plan, and will not accrue any additional
benefits under this Plan.  The Participant’s benefit under this Plan will
continue to be governed by the terms of this Plan until such time as the
Participant’s benefit is transferred, wears away, or is forfeited in accordance
with the terms of this Plan.  A Participant or Beneficiary will cease to be such
as of the date on which his or her entire benefit under this Plan has been
transferred, wears away, or forfeited.

 

2.3                               Rehire.  A Participant with a vested benefit
under this Plan who incurs a Termination of Employment and is rehired will not
be eligible to participate in this Plan.

 

2.4                               Effect on Employment.

 

2.4.1                     Not a Term of Employment.  Neither the terms of this
Plan Statement nor the benefits under this Plan or the continuance thereof shall
be a term of the employment of any Employee.

 

2.4.2                     Not an Employment Contract.  The Plan is not and shall
not be deemed to constitute a contract of employment between any Participating
Employer and any Employee or other person, nor shall anything herein contained
be deemed to give any Employee or other

 

5

--------------------------------------------------------------------------------


 

person any right to be retained in any Participating Employer’s employ or in any
way limit or restrict any Participating Employer’s right or power to discharge
any Employee or other person at any time and to treat him or her without regard
to the effect that such treatment might have upon him or her as a Participant in
this Plan.

 

6

--------------------------------------------------------------------------------


 

SECTION 3

BENEFIT – TRADITIONAL FINAL AVERAGE PAY FORMULA

 

3.1                               Amount of Pension.

 

3.1.1                     General Rule.                    A Participant of this
Plan whose benefit under the Pension Plan is determined all or in part by the
traditional final average pay formula, shall be entitled to a pension benefit
determined under this Plan that is the Actuarial Equivalent of  the sum of:

 

(a)                                  The monthly pension benefit of the
Participant transferred to this Plan as determined under Section 3 of SPP IV,
and

 

(b)                                 The excess, if any, of:

 

(i)                                     The monthly pension benefit of the
Participant as determined under the Pension Plan, based on the “traditional
formula” (Article VI of the Pension Plan) if such formula were applied:

 

(A)      without regard to the maximum benefit limits imposed by Code section
415;

 

(B)        without regard to the maximum compensation limits imposed by Code
section 401(a)(17); and

 

(C)        without regard to the alternative benefit formula of Sections
4.6(a)(3) and 4.6(b)(2) of the Pension Plan.

 

Over

 

(ii)                                  The sum of:

 

(A)                              The monthly pension benefit of the Participant
as determined under the Pension Plan, based on the “traditional formula”
(Article VI of the Pension Plan); and

 

(B)                                The monthly pension benefit of the
Participant transferred to this Plan as determined under Section 3 of SPP IV.

 

Such benefit will be determined as of the date of transfer as provided in
Section 6.

 

3.1.2                     Death Benefit.  If a Participant dies prior to
receiving a transfer of his or her benefit determined under this Section 3, the
death benefit to be transferred pursuant to Section 6 will be calculated in the
same manner as the Participant’s benefit under this Section 3, and for purposes
of Section 3.1.1, as if the Participant were alive and entitled to a benefit
under the Pension Plan and SPP IV as of his or her date of death.

 

3.2                               Rehire.  If a Participant or former
Participant is rehired and eligible to participate in this Plan, then a
Participant’s service prior to reemployment will be considered for benefit
purposes only to the extent such service would be recognized for benefit
purposes under the traditional final average pay formula of the Pension Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION 4

BENEFIT – PERSONAL PENSION ACCOUNT

 

4.1                               Amount of Pension

 

4.1.1                     General Rule.  A Participant of this Plan whose
benefit under the Pension Plan is determined all or in part by the personal
pension account formula, shall be entitled to a pension benefit under this Plan
that is the Actuarial Equivalent of  the sum of:

 

(a)                                  The pension benefit of the Participant
transferred to this Plan as determined under Section 4 of SPP IV, and

 

(b)                                 the excess, if any, of:

 

(i)                                   The amount that would have been credited
each quarter (including both “pay credits” and “interest credits”) to the
Participant’s “personal pension account” under the Pension Plan (Article VII of
the Pension Plan), if such account were applied:

 

(A)                              without regard to the maximum benefit limits
imposed by Code section 415; and

 

(B)                                without regard to the maximum compensation
limits imposed by Code section 401(a)(17).

 

Over

 

(ii)                                The sum of:

 

(A)                              The amount of the credits actually made to the
Participant’s “personal pension account” under the Pension Plan; and

 

(B)                                The pension benefit of the Participant
transferred to this Plan as determined under Section 4 of SPP IV.

 

Such benefit will be determined as of the date of transfer as provided in
Section 6.

 

4.1.2                     Death Benefit.  If a Participant dies prior to
receiving a transfer of his or her benefit determined under this Section 4, the
death benefit to be transferred pursuant to Section 6 will be calculated in the
same manner as the Participant’s benefit under this Section 4.

 

4.2                               Rehire.  If a Participant or former
Participant is rehired and eligible to participate in this Plan, then a
Participant’s service prior to reemployment will be considered for benefit
purposes only to the extent such service would be recognized for benefit
purposes under the personal pension account formula of the Pension Plan.

 

8

--------------------------------------------------------------------------------


 

SECTION 5

VESTING

 

5.1                               General Rule.  A Participant will be vested in
his or her benefit under this Plan to the extent he or she is vested in their
benefit under the Pension Plan.

 

5.2                               Rehire.   A Participant’s service prior to
reemployment will be considered for vesting purposes only to the extent such
service would be recognized for vesting purposes under the Pension Plan.

 

5.3                               Transfers to Officer EDCP.  A Participant
whose benefit under this Plan is transferred to the Officer EDCP pursuant to
Section 6 will no longer have any rights under this Plan effective as of the
date of such transfer.

 

9

--------------------------------------------------------------------------------


 

SECTION 6

TRANSFERS

 

6.1                               Benefit Distributions.

 

6.1.1                     Benefit Transfer to Officer EDCP.  No benefits
transferred to this Plan from SPP IV or benefits accrued and determined under
this Plan will be paid directly to Participants.  All vested benefits due under
this Plan, as determined under Section 3 and Section 4, will be transferred to
the Officer EDCP, and paid to the Participant or Beneficiary pursuant to the
terms of the Officer EDCP.

 

6.1.2                     Form and Timing of Benefit Distribution.  Benefits
earned under this Plan will be deemed to have a distribution form and timing of
an Actuarial Equivalent single lump payment of the vested benefit determined
under Sections 3 and 4, as applicable, within 60 days following the one-year
anniversary of the date that the Participant incurs a Termination of
Employment.  Any benefits earned under this Plan will be subject to the
distribution terms of the Officer EDCP, including any provisions regarding the
acceleration or delay of distribution (to the extent allowed under Code section
409A).

 

6.1.3                     Transfers from SPP IV.   Benefits transferred to this
Plan from SPP IV will have the distribution timing, form, and rights as provided
under SPP IV, but upon transfer will be subject to the distribution terms of the
Officer EDCP, including any provisions regarding the acceleration or delay of
distribution (to the extent allowed under Code section 409A).

 

6.2                               Transfers to Officer EDCP.   A Participant’s
vested benefit under this Plan will be transferred to the Officer EDCP as
provided below.

 

6.2.1                     Timing of Benefit Transfer.

 

(a)                                On or about the April 30 (or the immediately
preceding business day) immediately following the calendar year in which a
Participant is first eligible to participate in this Plan and has a vested
benefit, a Participant will have his or her vested benefit that is determined
under this Plan transferred to the Officer EDCP.  The transfer will be an amount
equal to the actuarial lump sum present value on March 31 (or the immediately
preceding business day) for the Participant’s SPP Benefit accrued through the
preceding December 31.  In the case of a Participant who is an executive
officer, such transfer will be made and determined on or about the last business
day prior to the end of the Company’s fiscal year.

 

(b)                                 Notwithstanding the foregoing, in the case
of a Termination of Employment as defined under Section 1.2.19(a) or a Plan
termination upon a Change-in-Control under Section 8.3.2 prior to the date in
Section 6.2.1(a), the transfer will be made within 60 days following such event.

 

6.2.2                     Benefit to Be Transferred.  The benefit transferred to
the Officer EDCP is the vested benefit accrued and determined under this Plan at
the time of transfer to the Officer EDCP provided in Section 6.2.1.  The
transfer to the Officer EDCP will not change the payment form, payment timing,
or vested status of the benefit determined under this Plan.  After the transfer
to the Officer EDCP, the benefit will be subject to the terms of the Officer
EDCP, including the acceleration or delay of distributions permitted thereunder.

 

10

--------------------------------------------------------------------------------


 

SECTION 7
NATURE OF INTEREST

 

7.1                               Unfunded Obligation.  The obligation of the
Participating Employers to provide benefits pursuant to this Plan constitutes
only the unsecured (but legally enforceable) promise of the Participating
Employers to provide such benefits.  Participants and their Beneficiaries,
heirs, successors and assigns shall have no legal or equitable rights, claims or
interests in any specific property or assets of the Company or a Participating
Employer, nor shall they be beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Company.

 

7.2                               Spendthrift Provision.  Except as otherwise
provided in this Section 7.2, no Participant or Beneficiary shall have any
interest in any benefit which can be transferred nor shall any Participant or
Beneficiary have any power to anticipate, alienate, dispose of, pledge or
encumber the same while in the possession or control of the Participating
Employers.  The Plan Administrator shall not recognize any such effort to convey
any interest under this Plan.  No benefit payable under this Plan shall be
subject to attachment, garnishment, or execution following judgment or other
legal process before actual payment to such person.  This Section 7.2 shall not
prevent the Plan Administrator from exercising, in its discretion, any of the
applicable powers and options granted to it under any applicable provision
hereof.

 

11

--------------------------------------------------------------------------------


 

SECTION 8

ADOPTION, AMENDMENT AND TERMINATION

 

8.1                               Adoption.  With the prior approval of the Plan
Administrator, an Affiliate may adopt the Plan and become a Participating
Employer by furnishing to the Plan Administrator a certified copy of a
resolution of its board of directors adopting the Plan.

 

8.2                               Amendment.

 

8.2.1                     General Rule.  The Board may at any time amend this
Plan, in whole or in part, for any reason, including but not limited to tax,
accounting or insurance changes, a result of which may be to terminate this
Plan; provided, unless such amendment is necessary or reasonable to comply with
any changes in law, no amendment shall be effective to decrease the benefits,
nature or timing thereof payable under this Plan to any Participant with respect
to deferrals made (and benefits thereafter accruing) prior to the date of such
amendment.  The Committee is authorized to make any amendments to this Plan
Statement deemed necessary or desirable by the Committee for the operation and
administration of this Plan provided such amendment does not have a material
financial impact on the Company.  Such changes will be considered an Amendment
to this Plan and shall be effective without further action by the Board. 
Written notice of any amendment shall be given to each Participant then
participating in this Plan.

 

8.2.2                     Amendment to Benefit of Executive Officer.  Any
amendment to the benefit of an executive officer under this Plan, to the extent
approval of such amendment by the board of directors would be required by the
Securities and Exchange Commission and its regulations or the rules of any
applicable securities exchange, will require the approval of the Board.

 

8.2.3                     No Oral Amendments.  No modification of the terms of
this Plan Statement shall be effective unless it is in writing.  No oral
representation concerning the interpretation or effect of this Plan Statement
shall be effective to amend this Plan Statement.

 

8.3                               Termination.

 

8.3.1                     General Rule.

 

(a)                                  To the extent necessary or reasonable to
comply with any changes in law, the Board may at any time terminate this Plan,
provided such termination satisfies the requirements of Code section 409A.

 

(b)                                 To the extent that a Participant’s benefit
under the Plan will be immediately included in the income of the Participant, as
determined by a court of competent jurisdiction or the Internal Revenue Service,
to the extent permitted under Code section 409A, the Board may terminate this
Plan, in whole or in part, as it relates to the impacted Participant.

 

8.3.2                     Plan Termination on Account of a Change-in-Control. 
Upon a Change-in-Control the Plan will terminate and the transfer of all amounts
under the Plan will be accelerated if and to the extent provided in this
Section 8.3.2.

 

(a)                                  The Plan will be terminated effective as of
the first date on which there has occurred both (i) a Change-in-Control under
Section 1.2.5(a), and (ii) a funding of the Trust on account of such
Change-in-Control (referred to herein as the

 

12

--------------------------------------------------------------------------------


 

“Plan termination effective date”) unless, prior to such Plan termination
effective date, the Board affirmatively determines that the Plan will not be
terminated as of such effective date. The Board will be deemed to have taken
action to irrevocably terminate the Plan as of the Plan termination effective
date by its failure to affirmatively determine that the Plan will not terminate
as of such date.

 

(b)                                 The determination by the Board under
paragraph (a) constitutes a determination that such termination will satisfy the
requirements of Code section 409A, including an agreement by the Company that it
will take such additional action or refrain from taking such action as may be
necessary to satisfy the requirements necessary to terminate and liquidate the
Plan under paragraph (c) below.

 

(c)                                  In the event the Board does not
affirmatively determine not to terminate the Plan as provided in paragraph (a),
such termination shall be subject to either (i) or (ii), as follows:

 

(i)                                     If the Change-in-Control qualifies as a
“change in control event” for purposes of Code section 409A, transfer of all
amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

(ii)                                  If the Change-in-Control does not qualify
as a “change in control event” for purposes of Code section 409A, transfer of
all amounts under the Plan will be accelerated and distributed under the Officer
EDCP.

 

13

--------------------------------------------------------------------------------

 

SECTION 9

CLAIM PROCEDURES

 

9.1                   Claim Procedures.  Until modified by the Plan
Administrator, the claim and review procedures set forth in this Section shall
be the mandatory claim and review procedures for the resolution of disputes and
disposition of claims filed under the Plan.  An application for a distribution
or withdrawal shall be considered as a claim for the purposes of this Section.

 

9.1.1                    Initial Claim.  An individual may, subject to any
applicable deadline, file with the Plan Administrator a written claim for
benefits under the Plan in a form and manner prescribed by the Plan
Administrator.

 

(a)                                 If the claim is denied in whole or in part,
the Plan Administrator shall notify the claimant of the adverse benefit
determination within ninety (90) days after receipt of the claim.

 

(b)                                The ninety (90) day period for making the
claim determination may be extended for ninety (90) days if the Plan
Administrator determines that special circumstances require an extension of time
for determination of the claim, provided that the Plan Administrator notifies
the claimant, prior to the expiration of the initial ninety (90) day period, of
the special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

9.1.2                    Notice of Initial Adverse Determination.  A notice of
an adverse determination shall set forth in a manner calculated to be understood
by the claimant:

 

(a)                                 the specific reasons for the adverse
determination,

 

(b)                                references to the specific provisions of the
Plan Statement (or other applicable Plan document) on which the adverse
determination is based,

 

(c)                                 a description of any additional material or
information necessary to perfect the claim and an explanation of why such
material or information is necessary, and

 

(d)                                a description of the claim and review
procedures, including the time limits applicable to such procedure, and a
statement of the claimant’s right to bring a civil action under ERISA section
502(a) following an adverse determination on review.

 

9.1.3                    Request for Review.  Within sixty (60) days after
receipt of an initial adverse benefit determination notice, the claimant may
file with the Plan Administrator a written request for a review of the adverse
determination and may, in connection therewith submit written comments,
documents, records and other information relating to the claim benefits.  Any
request for review of the initial adverse determination not filed within sixty
(60) days after receipt of the initial adverse determination notice shall be
untimely.

 

9.1.4                    Claim on Review.  If the claim, upon review, is denied
in whole or in part, the Plan Administrator shall notify the claimant of the
adverse benefit determination within sixty (60) days after receipt of such a
request for review.

 

14

--------------------------------------------------------------------------------


 

(a)                                 The sixty (60) day period for deciding the
claim on review may be extended for sixty (60) days if the Plan Administrator
determines that special circumstances require an extension of time for
determination of the claim, provided that the Plan Administrator notifies the
claimant, prior to the expiration of the initial sixty (60) day period, of the
special circumstances requiring an extension and the date by which a claim
determination is expected to be made.

 

(b)                                In the event that the time period is extended
due to a claimant’s failure to submit information necessary to decide a claim on
review, the claimant shall have sixty (60) days within which to provide the
necessary information and the period for making the claim determination on
review shall be tolled from the date on which the notification of the extension
is sent to the claimant until the date on which the claimant responds to the
request for additional information or, if earlier, the expiration of sixty (60)
days.

 

(c)                                 The Plan Administrator’s review of a denied
claim shall take into account all comments, documents, records, and other
information submitted by the claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

9.1.5                    Notice of Adverse Determination for Claim on Review.  A
notice of an adverse determination for a claim on review shall set forth in a
manner calculated to be understood by the claimant.

 

(a)                                 the specific reasons for the denial,

 

(B)                                REFERENCES TO THE SPECIFIC PROVISIONS OF THE
PLAN STATEMENT (OR OTHER APPLICABLE PLAN DOCUMENT) ON WHICH THE ADVERSE
DETERMINATION IS BASED,

 

(c)                                 a statement that the claimant is entitled to
receive, upon request and free of charge, reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits,

 

(d)                                a statement describing any voluntary appeal
procedures offered by the Plan and the claimant’s right to obtain information
about such procedures, and

 

(e)                                 a statement of the claimant’s right to bring
an action under ERISA section 502(a).

 

15

--------------------------------------------------------------------------------


 

9.2                               Rules and Regulations.

 

9.2.1                    Adoption of Rules.  Any rule not in conflict or at
variance with the provisions hereof may be adopted by the Plan Administrator.

 

9.2.2                    Specific Rules.

 

(a)                                 No inquiry or question shall be deemed to be
a claim or a request for a review of a denied claim unless made in accordance
with the established claim procedures.  The Plan Administrator may require that
any claim for benefits and any request for a review of a denied claim be filed
on forms to be furnished by the Plan Administrator upon request.

 

(b)                                All decisions on claims and on requests for a
review of denied claims shall be made by the Plan Administrator unless delegated
as provided for in the Plan, in which case references in this Section 9 to the
Plan Administrator shall be treated as references to the Plan Administrator’s
delegate.

 

(c)                                 Claimants may be represented by a lawyer or
other representative at their own expense, but the Plan Administrator reserves
the right to require the claimant to furnish written authorization and establish
reasonable procedures for determining whether an individual has been authorized
to act on behalf of a claimant.  A claimant’s representative shall be entitled
to copies of all notices given to the claimant.

 

(d)                                 The decision of the Plan Administrator on a
claim and on a request for a review of a denied claim may be provided to the
claimant in electronic form instead of in writing at the discretion of the Plan
Administrator.

 

(e)                                 In connection with the review of a denied
claim, the claimant or the claimant’s representative shall be provided, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the claimant’s claim for benefits.

 

(f)                                   The time period within which a benefit
determination will be made shall begin to run at the time a claim or request for
review is filed in accordance with the claims procedures, without regard to
whether all the information necessary to make a benefit determination
accompanies the filing.

 

(g)                                The claims and review procedures shall be
administered with appropriate safeguards so that benefit claim determinations
are made in accordance with governing plan documents and, where appropriate, the
plan provisions have been applied consistently with respect to similarly
situated claimants.

 

(h)                                The Plan Administrator may, in its
discretion, rely on any applicable statute of limitation or deadline as a basis
for denial of any claim.

 

9.3                               Limitations and Exhaustion.

 

9.3.1                    Claims.  No claim shall be considered under these
administrative procedures unless it is filed with the Plan Administrator within
two (2) years after the Participant knew (or

 

16

--------------------------------------------------------------------------------


 

reasonably should have known) of the general nature of the dispute giving rise
to the claim.  Every untimely claim shall be denied by the Plan Administrator
without regard to the merits of the claim.

 

9.3.2                    Lawsuits.  No suit may be brought by or on behalf of
any Participant or Beneficiary on any matter pertaining to this Plan unless the
action is commenced in the proper forum within two (2) years from the earlier
of:

 

(a)                                 the date the Participant knew (or reasonably
should have known) of the general nature of the dispute giving rise to the
action, or

 

(b)                                the date the claim was denied.

 

9.3.3                    Exhaustion of Remedies.  These administrative
procedures are the exclusive means for resolving any dispute arising under this
Plan.  As to such matters:

 

(a)                                 no Participant or Beneficiary shall be
permitted to litigate any such matter unless a timely claim has been filed under
these administrative procedures and these administrative procedures have been
exhausted, and

 

(b)                                determinations by the Plan Administrator
(including determinations as to whether the claim was timely filed) shall be
afforded the maximum deference permitted by law.

 

9.3.4                    Imputed Knowledge.  For the purpose of applying the
deadlines to file a claim or a legal action, knowledge of all facts that a
Participant knew or reasonably should have known shall be imputed to every
claimant who is or claims to be a Beneficiary of the Participant or otherwise
claims to derive an entitlement by reference to the Participant for the purpose
of applying the previously specified periods.

 

17

--------------------------------------------------------------------------------


 

SECTION 10

PLAN ADMINISTRATION

 

10.1                        Plan Administration.

 

10.1.1             Administrator.  The Company is the “administrator” of the
Plan for purposes of 3(16)(A) of ERISA.  Except as expressly otherwise provided
herein, the Company shall control and manage the operation and administration of
the Plan and make all decisions and determinations.

 

10.1.2             Authority and Delegation.  Except in cases where the Plan
expressly requires action on behalf of the Company to be taken by the Board,
action on behalf of the Company may be taken by any of the following:

 

(a)                                 The Board.

 

(b)                                The Chief Executive Officer of the Company.

 

(c)                                 The senior Vice President of Human Resources
of the Company.

 

(d)                                Any person or persons, natural or otherwise,
or committee, to whom responsibilities for the operation and administration of
the Plan are delegated by the Company, by resolution of the Board or by written
instrument executed by the Chief Executive Officer or the senior Vice President
of Human Resources of the Company and filed with its permanent records, provided
action of such person or persons or committee shall be within the scope of said
delegation.

 

10.1.3             Determinations.  The Plan Administrator shall make such
determinations as may be required from time to time in the administration of
this Plan.  The Plan Administrator shall have the discretionary authority and
responsibility to interpret and construe the Plan Statement and to determine all
factual and legal questions under this Plan, including but not limited to the
entitlement of Participants and Beneficiaries, and the amounts of their
respective interests.

 

10.1.4             Reliance.  The Plan Administrator may act and rely upon all
information reported to it hereunder and need not inquire into the accuracy
thereof, nor be charged with any notice to the contrary.

 

10.1.5             Rules and Regulations.  Any rule, regulation, policy,
practice or procedure not in conflict or at variance with the provisions hereof
may be adopted by the Plan Administrator.

 

10.2                        Conflict of Interest.  If any individual to whom
authority has been delegated or redelegated hereunder shall also be a
Participant in this Plan, such Participant shall have no authority with respect
to any matter specially affecting such Participant’s individual interest
hereunder or the interest of a person superior to him or her in the organization
(as distinguished from the interests of all Participants and Beneficiaries or a
broad class of Participants and Beneficiaries), all such authority being
reserved exclusively to other individuals as the case may be, to the exclusion
of such Participant, and such Participant shall act only in such Participant’s
individual capacity in connection with any such matter.

 

18

--------------------------------------------------------------------------------


 

10.3                        Committee Membership and Authority.

 

10.3.1             Appointment.  The Company may, in its discretion, appoint a
committee to act as agent of the Company in performing the duties of the Plan
Administrator.

 

10.3.2             Membership and Authority.  The committee will consist of
three or more persons appointed by the Board and shall be subject to the
following:

 

(a)                                 The committee shall act by a majority of its
then members by meeting or by writing filed without meeting.

 

(b)                                A committee member may resign at any time by
giving ten days’ advance written notice to the Company and the other committee
members.  The Board may remove a committee member by giving advance written
notice to him or her and the other committee members.

 

(c)                                 The Board may fill any vacancy in the
membership of the committee and shall give prompt written notice thereof to the
other committee members.  While there is a vacancy in the membership of the
committee, the remaining committee members shall have the same powers as the
full committee until the vacancy is filled.

 

(d)                                A certificate of either the secretary to the
committee or a majority of the members of the committee that the committee has
taken or authorized any action will be conclusive in favor of any person relying
on the certificate.

 

10.4                        Service of Process.  In the absence of any
designation to the contrary by the Plan Administrator, the General Counsel of
the Plan Administrator is designated as the appropriate and exclusive agent for
the receipt of service of process directed to this Plan in any legal proceeding,
including arbitration, involving this Plan.

 

10.5                        Choice of Law.  Except to the extent that federal
law is controlling, this Plan Statement will be construed and enforced in
accordance with the laws of the State of Minnesota.

 

10.6                        Responsibility for Delegate.  No person shall be
liable for an act or omission of another person with regard to a responsibility
that has been allocated to or delegated to such other person pursuant to the
terms of the Plan Statement or pursuant to procedures set forth in the Plan
Statement.

 

10.7                        Expenses.  All expenses of administering the
benefits due under this Plan shall be borne by the Participating Employers.

 

10.8                        Errors in Computations.  It is recognized that in
the operation and administration of the Plan certain mathematical and accounting
errors may be made or mistakes may arise by reason of factual errors in
information supplied to the Company or trustee.  The Company shall have power to
cause such equitable adjustments to be made to correct for such errors as the
Company, in its sole discretion, considers appropriate.  Such adjustments shall
be final and binding on all persons.

 

10.9                        Indemnification.  In addition to any other
applicable provisions for indemnification, the Participating Employers jointly
and severally agree to indemnify and hold harmless, to the extent permitted by
law, each director, officer and Employee of the Participating Employers against
any and all liabilities, losses, costs or expenses (including legal fees) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against such person at any time by reason of

 

19

--------------------------------------------------------------------------------


 

such person’s services as an administrator in connection with the Plan, but only
if such person did not act dishonestly, or in bad faith, or in willful violation
of the law or regulations under which such liability, loss, cost or expense
arises.

 

10.10                 Notice.  Any notice required under this Plan Statement may
be waived by the person entitled thereto.

 

20

--------------------------------------------------------------------------------


 

SECTION 11

CONSTRUCTION

 

11.1                        ERISA Status.  The Plan was adopted and is
maintained with the understanding that it is an unfunded plan maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees as provided in section 201(2),
section 301(a)(3) and section 401(a)(1) of ERISA.  The Plan shall be interpreted
and administered accordingly.

 

11.2                        IRC Status.  The Plan is intended to be a
nonqualified deferred compensation arrangement that will comply in form and
operation with the requirements of Code section 409A and the Plan will be
construed and administered in a manner that is consistent with and gives effect
to such intention.

 

11.3                        Rules of Document Construction.  In the event any
provision of the Plan Statement is held invalid, void or unenforceable, the same
shall not affect, in any respect whatsoever, the validity of any other provision
of the Plan.  The titles given to the various Sections of the Plan Statement are
inserted for convenience of reference only and are not part of the Plan
Statement, and they shall not be considered in determining the scope, purpose,
meaning or intent of any provision hereof.  The provisions of the Plan Statement
shall be construed as a whole in such manner as to carry out the provisions
thereof and shall not be construed separately without relation to the context.

 

11.4                        References to Laws.  Any reference in the Plan
Statement to a statute or regulation shall be considered also to mean and refer
to any subsequent amendment or replacement of that statute or regulation unless,
under the circumstances, it would be inappropriate to do so.

 

11.5                        Appendices.  Plan provisions that have application
to a limited number of Participants or that otherwise do not apply equally to
all Participants may be described in an appendix to the Plan Statement.  In the
event of a conflict between the terms of an appendix and the terms of the
remainder of the Plan Statement, the terms of the appendix control.

 

21

--------------------------------------------------------------------------------
